--------------------------------------------------------------------------------

THIS TRANSFER AGREEMENT (THE “AGREEMENT”) RELATES TO AN OFFERING OF SECURITIES
IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED
HEREIN) PURSUANT TO REGULATION S ("REGULATION S") UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S.
PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

SHARE TRANSFER AGREEMENT

BETWEEN: SENERGY PARTNERS LLC, a Nevada Corporation,

(the “Vendor”)

AND: ENERGOLD MINERALS INC., A Canadian Corporation

(the “Purchaser”)

WHEREAS:

A. The Vendor has requested that the Purchaser advance to Maverick Minerals
Corporation (the “Company”) an unsecured non-interest bearing loan (the “Loan”)
in the aggregate amount of

CDN$150,000;

B. The Vendor is the beneficial owner of 8,950,000 shares of common stock (the
“Shares”) of the Company; and

C. As an inducement to the Purchaser to advance the Loan, the Vendor has agreed
to sell and the Purchaser has agreed to purchase the Shares owned by the Vendor
on the terms and conditions hereinafter set forth in this Agreement.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), the parties covenant
and agree as follows:

--------------------------------------------------------------------------------

- 2 -

1. Purchase and Sale

1.1 On the basis of the representations and warranties of the parties to this
Agreement and subject to the terms and conditions of this Agreement, the
Purchaser agrees to purchase from the Vendor, and the Vendor agrees to sell to
the Purchaser, the Shares. The purchase price of the Shares is the sum of
US$1,000 (the “Purchase Price”).

1.2 The closing of the purchase and sale of the Shares (the “Closing”) will take
place on or before June 30, 2012 or such other date as may be agreed to by the
parties hereto (the “Closing Date”).

1.3 On the Closing Date, the Purchaser will pay the Vendor the Purchase Price by
delivering to the Vendor or the Vendor’s solicitors in trust a bank draft,
certified cheque or solicitor’s trust account cheque in the amount of the
Purchase Price.

1.4 As a condition of closing of the transactions contemplated herein, on or
before the Closing Date the Purchaser will advance the Loan to the Company.

1.5 On the Closing Date, the Vendor will deliver to the Purchaser, the following
documents:

  (a)

share certificates representing the Shares together with one or more stock
transfer powers of attorney, duly endorsed by the Vendor for transfer in form
acceptable to the Company’s registrar and transfer agent, or such other form of
transfer acceptable to the Purchaser, for the purposes of effecting the
registration of the Shares in the name of the Purchaser or its nominee subject
to compliance with applicable securities laws; and

        (b)

all other documents and instruments as the Purchaser may reasonably require.

2. Representations and Warranties

2.1 The Vendor represents and warrants to the Purchaser (which representations
and warranties shall survive the closing of the transactions contemplated in
this Agreement), with the intent that the Purchaser will rely thereon in
entering into this Agreement and in concluding the purchase and sale of the
Shares as contemplated herein, that:

  (a)

the Vendor is the beneficial and registered owner of the Shares free and clear
of all liens, charges and encumbrances of any kind whatsoever;

        (b)

there are no written instruments, buy-sell agreements, registration rights or
agreements, voting agreements or other agreements by and between or among the
Vendor or any other person, imposing any restrictions upon the transfer,
prohibiting the transfer of or otherwise pertaining to the Shares or the
ownership thereof;

        (c)

the Vendor has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions set forth in
this


--------------------------------------------------------------------------------

- 3 -

 

Agreement and to transfer the legal and beneficial title and ownership of the
Shares to the Purchaser;

          (d)

no person, firm, corporation or entity of any kind has or will have any
agreement or option or any right capable at any time of becoming an agreement
to:

          (i)

purchase or otherwise acquire the Shares; or

          (ii)

require the Vendor to sell, transfer, assign, pledge, charge, mortgage or in any
other way dispose of or encumber any of the Shares other than under this
Agreement;

          (e)

this Agreement and all other documents required to be executed and delivered by
the Vendor have been duly, or will when executed and delivered be duly, executed
and delivered by the Vendor, and constitute the legal, valid and binding
obligations of the Vendor, enforceable against the Vendor in accordance with
their terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors, specific performance, injunctive relief and
other equitable remedies;

          (f)

the entry into of this Agreement and the transactions contemplated hereby do not
result in the violation of any of the terms and provisions of any law applicable
to, or the constating documents of, the Vendor or of any agreement, written or
oral, to which the Vendor may be a party or by which the Vendor is or may be
bound;

          (g)

the Vendor acquired the Shares in a transaction exempt from the registration
requirements of the 1933 Act;

          (h)

the Vendor is not an "underwriter" (as such term is defined in Section 2(11) of
the 1933 Act) of any securities of the Company; and

          (i)

the Vendor has not taken any action which would impose any obligation or
liability to any person for finder’s fees, agent’s commissions or like payments
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

2.2 The Purchaser represents and warrants to the Vendor (which representations
and warranties shall survive the closing of the transactions contemplated in
this Agreement), with the intent that the Vendor will rely thereon in entering
into this Agreement and in concluding the purchase and sale of the Shares as
contemplated herein, that it:

  (a)

is not a U.S. Person (as such term is defined in Regulation S of the 1933 Act)
and is not acquiring the Shares for the account or benefit of, directly or
indirectly, any U.S. Person;

        (b)

is outside the United States when receiving and executing this Agreement;

        (c)

understands that the Shares have not been registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and,


--------------------------------------------------------------------------------

- 4 -

 

unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with any applicable securities laws;

          (d)

understands and agrees that offers and sales of any of the Shares, prior to the
expiration of a period (as specified in Regulation S) after the date of transfer
of the Shares (the “Distribution Compliance Period”), shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the 1933 Act or an exemption therefrom, and
that all offers and sales after the Distribution Compliance Period shall be made
only in compliance with the registration provisions of the 1933 Act or an
exemption therefrom and in each case only in accordance with all applicable
securities laws;

          (e)

understands and agrees not to engage in any hedging transactions involving the
Shares, prior to the end of the Distribution Compliance Period unless such
transactions are in compliance with the provisions of the 1933 Act;

          (f)

is acquiring the Shares as principal for investment only and not with a view to
resale or distribution and, in particular, the Purchaser has no intention to
distribute either directly or indirectly any of the Shares in the United States
or to U.S. Persons, except in compliance with the registration provisions of the
1933 Act or an exemption therefrom;

          (g)

acknowledges that the Purchaser has not acquired the Shares as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares provided, however, that the Purchaser may
sell or otherwise dispose of any of the Shares pursuant to registration of any
of the Shares pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;

          (h)

the Purchaser:

          (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Purchaser is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares;

          (ii)

the Purchaser is purchasing the Shares pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Purchaser is permitted to purchase the Shares under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;


--------------------------------------------------------------------------------

- 5 -

  (iii)

the applicable securities laws of the authorities in the International
Jurisdiction do not require the Vendor to make any filings or seek any approvals
of any kind whatsoever from any securities regulator of any kind whatsoever in
the International Jurisdiction in connection with the issue and sale or resale
of the Shares; and

            (iv)

the purchase of the Shares by the Purchaser does not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

            B.

any continuous disclosure reporting obligation of the Company or the Vendor in
the International Jurisdiction; and

            (v)

the Purchaser will, if requested by the Vendor, deliver to the Vendor a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Vendor, acting reasonably;

            (i)

the Purchaser has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions set forth in
this Agreement;

            (j)

the Purchaser is not an "underwriter" (as such term is defined in Section 2(11)
of the 1933 Act) of any securities of the Company, and the Purchaser is neither
an "affiliate" (as defined in Rule 144 promulgated under the 1933 Act) of the
Company, nor a member of any group of stockholders of the Company that,
collectively, would be considered an affiliate of the Company;

            (k)

the Purchaser has not taken any action which would impose any obligation or
liability to any person for finder’s fees, agent’s commissions or like payments
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby;

            (l)

the sale of the Shares to the Purchaser as contemplated in this Agreement
complies with or is exempt from the applicable securities legislation of the
jurisdiction of residence of the Purchaser;

            (m)

it has had access to all of the books and records of the Company and accordingly
agrees that it is familiar with and has access to information regarding the
Company similar to information that would be available in a registration
statement filed by the Company under the 1933 Act;

            (n)

it has adequate net worth and means of providing for its current financial needs
and possible personal contingencies;


--------------------------------------------------------------------------------

- 6 -

  (o)

the Purchaser is not acquiring the Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

        (p)

understands that the Company is not a reporting issuer in any province of Canada
and therefore resale of any of the Shares in Canada is restricted except
pursuant to an exemption from applicable securities legislation.

2.3 The Purchaser agrees to deliver, along with an executed copy of this
Agreement:

  (a)

a fully completed and executed Investor Questionnaire in the form attached as
Exhibit 1 hereto; and

        (b)

such other supporting documentation that the Vendor or its legal counsel may
request to establish the Purchaser’s qualification as a qualified purchaser.

2.4 In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S.

3. Indemnity

3.1 The Vendor will indemnify and hold harmless the Purchaser from and against:

  (a)

any and all losses, damages, costs or deficiencies directly or indirectly
resulting from any misrepresentation, breach of warranty or non-fulfilment of
any covenant on the part of a Vendor under this Agreement; and

        (b)

any and all actions, suits, proceedings, demands, assessments, judgments, costs
and legal and other expenses incidental to the foregoing.

4. Legending and Registration of Subject Shares

4.1 The Purchaser hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF

--------------------------------------------------------------------------------

- 7 -

REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

4.2 The Purchaser hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement. The Purchaser acknowledges that the
Shares are subject to resale restrictions in Canada and may not be traded in
Canada except as permitted by the Securities Act (Ontario) (the “Act”) and the
rules made thereunder.

4.3 Pursuant to National Instrument 45-102 – Resale of Securities, as adopted by
the Ontario Securities Commission, a subsequent trade in the Shares will be a
distribution subject to the prospectus and registration requirements of
applicable Canadian securities legislation (including the Act) unless certain
conditions are met, which conditions include a hold period (the "Canadian Hold
Period") that shall have elapsed from the date on which the Shares were issued
to the Purchaser and, during the currency of the Canadian Hold Period, any
certificate representing the Shares is to be imprinted with a restrictive legend
(the "Canadian Legend").

4.4 By executing and delivering this Agreement, the Purchaser will have directed
the Company not to include the Canadian Legend on any certificates representing
the Shares to be issued to the Purchaser. As a consequence, the Purchaser will
not be able to rely on the resale provisions of National Instrument 45-102, and
any subsequent trade in any of the Shares during or after the Canadian Hold
Period will be a distribution subject to the prospectus and registration
requirements of Canadian securities legislation, to the extent that the trade is
at that time subject to any such Canadian securities legislation.

4.5 The Purchaser acknowledges and agrees that all costs and expenses incurred
by the Purchaser (including any fees and disbursements of any special counsel
retained by the Purchaser) relating to the purchase of the Shares shall be borne
by the Purchaser.

5. Further Assurances

5.1 The parties to this Agreement hereby agree to execute and deliver all such
further documents and instruments and do all acts and things as may be necessary
or convenient to carry out the full intent and meaning of and to effect the
transactions contemplated by this Agreement.

6. Electronic Means

6.1 Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy

--------------------------------------------------------------------------------

- 8 -

will be deemed to be execution and delivery of this Agreement as of the date set
forth on page one of this Agreement.

7. Counterparts

7.1 This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall constitute an original and all of which
together shall constitute one instrument.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the 20th day of August, 2012.

 

ENERGOLD MINERALS INC.

Per: “John Kearney”

Name: ____________________________

Title:   ____________________________

 

SENERGY PARTNERS LLC

Per: “Donna Rose”

Name: ____________________________

Title:   ____________________________

--------------------------------------------------------------------------------

EXHIBIT 1

QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Share Transfer Agreement.

The Purchaser covenants, represents and warrants to the Vendor that:

  1.

the Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Share Transfer Agreement and the Purchaser is able to bear the
economic risk of loss arising from such transactions;

              2.

the Purchaser is (tick one or more of the following boxes):

              (A)

a director, executive officer or control person of the Company or an affiliate
of the Company

[   ]             (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of the Company or an affiliate of the Company

[   ]             (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the Company or an affiliate of the
Company

[   ]             (D)

a close personal friend of a director, executive officer or control person of
the Company

[   ]             (E)

a close business associate of a director, executive officer or control person of
the Company

[   ]             (F)

an accredited investor

[   ]             (G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

[   ]             (H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

[   ]             3.

if the Purchaser has checked box B, C, D, E, G or H in paragraph 2 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

           

 

             

(Instructions to Purchaser: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).


--------------------------------------------------------------------------------

- 2 -

4.

if the Purchaser has ticked box F in Section 2 above, the Purchaser satisfies
one or more of the categories of "accredited investor" (as that term is defined
in National Instrument 45-106) indicated below (please check the appropriate
box):

   





[    ]

(a) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

   





[    ]

(b) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (a);

   





[    ]

(c) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in National Instrument 45-106)
having an aggregate realizable value that, before taxes but net of any related
liabilities, exceeds CDN$1,000,000;

   





[    ]

(d) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

   





[    ]

(e) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000; or

   





[    ]

(f) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ________ day of __________________, 2012.

PURCHASER:

_____________________________
Energold Minerals Inc.

--------------------------------------------------------------------------------